DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant's arguments on pages 1-5 filed 7/7/21 have been fully considered and are found to be persuasive.  The prior art does not show separately or in combination the detailed embodiment of an apparatus for translating along at least one plane defined by axes, the apparatus comprising: a first support system and a second support system supporting the weight of a stage and the stage's load, the first support system providing for movement in a first axis and the second support system providing for movement in a second axis. a first rotary motor engaged with a first timing belt, the first timing belt engaged with a first bearing car, the first bearing car engaged with a first linear rail, the first linear rail fixed to a frame; a second bearing car attached to the first bearing car, the second bearing car engaged to a second linear rail, the second linear rail at an incline with respect to the first linear rail, the second linear rail fixed to the stage; and a second rotary motor engaged with a second timing belt, the second timing belt engaged with a third bearing car, the third bearing car engaged with the first linear rail, a fourth bearing car attached to the third bearing car, the fourth bearing car engaged to a third linear rail, the third linear rail at an incline with respect to the first linear rail, the third linear rail not parallel to the second linear rail, the third linear rail fixed to the stage.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191.  The examiner can normally be reached on Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



Wbj.